Dear Senator Hines:
You have inquired as to the ability of the Allen Parish Tourist Commission to provide funds to other public bodies for promotional events without prescribing how those funds will be used. Particularly, you pointed out that the Tourist Commission has been asked to provide lump sum financing assistance for a parish-wide Christmas lighting project known as "Les Grande Lumieres" being sponsored by all the communities in Allen Parish and three local Chambers of Commerce.
The Allen Parish Tourist Commission is a political subdivision of the state, charged with the promotion of tourism in Allen Parish, through promotion of tourist attractions and advertising and publication of information about those attractions. The Tourist Commission also requested an opinion from this office with regard to its authority to engage in the production, as opposed to promotion, of tourist attractions or events, including the Christmas lighting project. A copy of our response to that request is enclosed because it is so closely related to your inquiry. As you will see from the opinion given to the Tourist Commission, we are of the opinion that there is a distinction, albeit sometimes difficult to ascertain, between promotion of tourism and producing or creating tourist attractions. We concluded that the Tourist Commission must analyze their proposed actions on a case-by-case basis, keeping the distinction and the function of the Commission in mind.
Your inquiry expands somewhat upon the request submitted by the Tourist Commission by questioning the Commission's responsibilities in light of Article VII, § 14 of the Louisiana Constitution. That section of the constitution prohibits the state or any political subdivision from loaning, pledging or donating their funds, credit, property or things of value to or for any person, association or corporation, public or private. La. Const. Art. VI, § 14(A). It also provides that the state and its political subdivisions may engage in cooperative endeavors with each other, with the United States or its agencies, or with any public or private association, corporation, or individual, for a public purpose. La. Const. ArtVII, § 14(C). We have consistently expressed the opinion that the political subdivision must have a legal obligation or duty to provide the service for which the cooperative endeavor exists. In the situation regarding the Christmas lighting project, if it constitutes promotion of tourism, the purpose of the Allen Parish Tourist Commission, the cooperative endeavor would be lawful. On the other hand, if the activity is a tourist attraction, it is not something falling within the legal obligation of the Tourist Commission. In order to avoid the possibility that its funds might be used for purposes beyond the scope of the Commission's responsibility, it would certainly be prudent for the Commission to place restrictions on the use of any funds it may ultimately determine it can lawfully contribute toward the lighting project.
We trust this opinion provides you with the necessary information to satisfy your query.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra